NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HAROLD D. HARDEN,                               No. 17-15755

                Plaintiff-Appellant,            D.C. No. 2:14-cv-02008-JAD-VCF

 v.
                                                MEMORANDUM*
DWIGHT NEVEN, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Nevada state prisoner Harold D. Harden appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015) (summary judgment for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to exhaust administrative remedies); Guatay Christian Fellowship v. County

of San Diego, 670 F.3d 957, 970 (9th Cir. 2011) (cross-motions for summary

judgment). We may affirm on any basis supported by the record. Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment for defendants on

Harden’s retaliation and excessive force claims because Harden failed to raise a

genuine dispute of material fact as to whether he properly exhausted his available

administrative remedies as required by the Prison Litigation Reform Act, or

whether administrative remedies were effectively unavailable. See Woodford v.

Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of administrative remedies . . .

means using all steps that the agency holds out, and doing so properly (so that the

agency addresses the issues on the merits).” (citation and internal quotation marks

omitted)); Williams, 775 F.3d at 1191 (a prisoner who does not exhaust

administrative remedies must show that “there is something particular in his case

that made the existing and generally available administrative remedies effectively

unavailable to him”); Griffin v. Arpaio, 557 F.3d 1117, 1120-21 (9th Cir. 2009)

(“[A] grievance suffices if it alerts the prison to the nature of the wrong for which

redress is sought.” (citation and internal quotation marks omitted)).

      Summary judgment for defendants on Harden’s access-to-courts claim was

proper because Harden failed to raise a genuine dispute of material fact as to


                                          2                                      17-15755
whether defendants caused an actual injury. See Lewis v. Casey, 518 U.S. 343,

348-49, 354-55 (1996) (setting forth elements of an access-to-courts claim and

actual injury requirement).

      We do not consider issues not specifically and distinctly raised in the

opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                      17-15755